DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/09/2021, with respect to the drawing objections, the specification objections, the claim objections, and the 35 U.S.C. 103 claim rejections have been fully considered and are persuasive.
Drawing Objections 
Amendments to the drawings have overcome the previously filed drawing objections, therefore the objections are withdrawn.
Specification Objections
Amendments to the specification have overcome the previously filed specification objections and therefore the objections are withdrawn.
Claim Objections
Amendments to the claims have overcome the previously filed claim objections and therefore these objections are withdrawn.
As discussed in the interview on 07/08/2021, the amendments to the independent claims 1, 16, and 20 overcome the prior art. Fogarty et al. (PGPub US 2002/0111650 A1) fails to disclose a clamp pad wherein the support base is configured to generate a reactionary force under compression to urge the pad body distally in the longitudinal direction or that the support base extends proximally in the longitudinal direction at an oblique angle. As can be seen in Figs. 25-26 of Fogarty et al. the support 388) extends at a ninety degree angle from the surface of the pad body (398), and since the openings (spaces between 389) are not angled, the device of Fogarty et al. would be incapable of producing a reactionary force under compression to urge the pad body distally. Therefore, the previous rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1, 16, and 20 filed on 07/09/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the support base is configured to generate a reactionary force under compression to urge the pad body distally in the longitudinal direction for further securing the clamp pad in the mortise, in combination with the other limitations of the independent claim.
The closest prior art is Faller et al. (Pub. No. US 2015/0164532 A1) and Fogarty et al. (Pub. No. US 2002/0111650 A1). Faller et al. discloses an ultrasonic surgical instrument (10 in overview Fig. 1) comprising a shaft assembly (30) and an end effector (40) extending distally from the shaft assembly and including an ultrasonic blade (100), a clamp arm (44) movably secured relative to the ultrasonic blade and having a mortise longitudinally extending therethrough (53a in Figs. 3a-c) and a clamp pad (58) connected to the clamp arm (paragraph 90) including a pad body (58a) extending in a longitudinal direction (Fig. 3a) and configured to compress a tissue toward the ultrasonic blade (paragraph 90). Faller et al. further discloses a tenon (53b) secured to the pad body and paragraph 93), the tenon including a rail extending in a transverse direction from the pad body (skinny portion of flange in Fig. 3a, top portion in previous Office Action) and having a first lateral width in a lateral direction perpendicular to the longitudinal and transverse directions, a support base (wide portion of flange in Fig. 3a, bottom segment in previous Office Action) extending in the transverse direction from the rail and having a second lateral width in the lateral direction wherein the second lateral width is larger than the first lateral width to define a shoulder (right angle of 53b, highlighted in previous Office Action) configured to engage with the clamp arm for securement within the clamp arm. When the tenon of the clamp pad is inserted into the mortise of the clamp arm, the shoulder abuts the clamp arm, securing it in place (paragraph 93). 
	However, Faller et al. fails to disclose a plurality of openings extending through at least one of the support base or the rail such that the tenon has a predetermined transverse spring rate longitudinally along the tenon wherein the predetermined transverse spring rate of the tenon is configured to distribute pressure longitudinally along the pad body according to a predetermined pressure distribution when the pad body is compressed against the tissue.
	In an analogous art, Fogarty et al. teaches surgical forceps (50 in overview Fig. 1) with a mortise in each jaw (83 and 82 in Fig. 2) configured to receive a replaceable clamp pad (380 in Fig. 25) with a tenon (388 and 386). Fogarty et al. also teaches that the clamp pad contains a plurality of openings (gaps between 389 in Figs. 25-26) extending through at least one of the support base (388) or the rail (386) such that the tenon has a predetermined transverse spring rate longitudinally along the tenon wherein the predetermined transverse spring rate of the tenon is configured to distribute pressure longitudinally along the pad body according to a predetermined pressure distribution when the pad body is compressed against the tissue. The clamp pad extends longitudinally, therefore any pressure applied at a point along its surface will be distributed longitudinally to an extent.
	However, Faller et al. and Fogarty et al. both fail to disclose wherein the support base is configured to generate a reactionary force under compression to urge the pad body distally in the longitudinal direction for further securing the clamp pad in the mortise. As can be seen in Figs. 25-26 of Fogarty et al. the support base (388) does not extend at an angle therefore it would not be capable of urging the clamp pad distally. Furthermore, the prior art of record does not suggest any motivation to modify the Faller/Fogarty combination further to arrive at these features.
With respect to claim 16, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a support base extending proximally in the longitudinal direction at an oblique angle, in combination with the other limitations of the independent claim.
The closest prior art is Faller et al. (Pub. No. US 2015/0164532 A1) and Fogarty et al. (Pub. No. US 2002/0111650 A1). Faller et al. discloses a clamp pad (58 in Figs. 3a-c) for an ultrasonic surgical instrument (10 in overview Fig. 1) comprising a pad body (58a) extending in a longitudinal direction (Fig. 3a) and configured to compress a tissue toward the ultrasonic blade (paragraph 90). Faller et al. further discloses a tenon (53b) secured to the pad body and received within a mortise (53a in Figs. 3a-c) of the clamp arm (44) (paragraph 93), the tenon including a rail extending in a transverse direction from the pad body (skinny portion of flange in Fig. 3a, top segment shown in previous Office Action) and having a first lateral width in a lateral direction perpendicular to the longitudinal and transverse directions, a support base (wide portion of flange in Fig. 3a, bottom segment shown in previous Office Action) extending in the transverse direction from the rail and having a second lateral width in the lateral direction wherein the second lateral width is larger than the first lateral width to define a shoulder (right angle of 53b, highlighted in previous Office Action) configured to engage with the clamp arm for securement within the clamp arm. When the tenon of the clamp pad is inserted into the mortise of the clamp arm, the shoulder abuts the clamp arm, securing it in place (paragraph 93).
	However, Faller et al. fails to disclose a plurality of openings extending through at least one of the support base or the rail such that the tenon has a predetermined transverse spring rate longitudinally along the tenon wherein the predetermined transverse spring rate of the tenon is configured to distribute pressure longitudinally along the pad body according to a predetermined pressure distribution when the pad body is compressed against the tissue.
	In an analogous art, Fogarty et al. teaches surgical forceps (50 in overview Fig. 1) with a mortise in each jaw (83 and 82 in Fig. 2) configured to receive a replaceable clamp pad (380 in Fig. 25) with a tenon (388 and 386). Fogarty et al. also teaches that the clamp pad contains a plurality of openings (gaps between 389 in Figs. 25-26) extending through at least one of the support base (388) or the rail (386) such that the tenon has a predetermined transverse spring rate longitudinally along the tenon wherein the predetermined transverse spring rate of the tenon is configured to distribute pressure longitudinally along the pad body according to a predetermined pressure distribution when the pad body is compressed against the tissue.
However, Faller et al. and Fogarty et al. both fail to disclose wherein the support base extends proximally in the longitudinal direction at an oblique angle. As can be seen, the support base (388 in Figs. 25-26) is not oblique, as it extends at a ninety degree angle from the clamp pad (380) Furthermore, the prior art of record does not suggest any motivation to modify the Faller/Fogarty combination to arrive at this feature.
With respect to claim 20, the prior art does not disclose or render obvious at the effective filing date of the invention: the method of generating a reactionary force under compression that urges the pad body distally in the longitudinal direction further securing the clamp pad in the mortise, in combination with the other limitations of the independent claim.
The closest prior art is Faller et al. (Pub. No. US 2015/0164532 A1) and Fogarty et al. (Pub. No. US 2002/0111650 A1), which discloses Faller et al. discloses a method of comprising a tissue with an ultrasonic surgical instrument (abstract) wherein the ultrasonic surgical instrument (10 in overview Fig. 1) includes a shaft assembly (30) and an end effector (40) extending distally from the shaft assembly and including an ultrasonic blade (100), a clamp arm (44) movably secured relative to the ultrasonic blade and having a mortise (53a in Figs. 3a-c) longitudinally extending therethrough and a clamp pad (58) connected to the clamp arm, including a pad body (58a) extending in a longitudinal direction and configured to compress the tissue toward the ultrasonic blade (paragraph 90), and a tenon (53a) secured to the pad body and received within the mortise (paragraph 99), the tenon including a rail (top segment highlighted in edited Fig. 3a above, see write-up for claim 1 in previous Office Action) extending in a transverse direction from the pad body and having a first lateral width in a lateral direction perpendicular to the longitudinal and transverse directions, a support base (bottom segment highlighted in edited Fig. 3a in the previous Office Action) extending in the transverse direction from the rail and having a second lateral width in the lateral direction wherein the second lateral width is larger than the first lateral width (Fig. 3a) to define a first shoulder (right angle of 53b, highlighted in red above) configured to engage the clamp arm for securement within the clamp arm. When the tenon of the clamp pad is inserted into the mortise of the clamp arm, the shoulder abuts the clamp arm, securing it in place (paragraph 93). Faller et al. also discloses a method comprising compressing the tissue between the ultrasonic blade and the clamp arm (paragraph 95).
	However, Faller et al. fails to disclose a plurality of openings extending through at least one of the support base or the rail such that the tenon has a predetermined transverse spring rate longitudinally along the tenon. Faller et al. also fails to disclose that compressing the tissue between the ultrasonic blade and the clamp arm resiliently deforms the tenon according to the predetermined transverse spring rate thereby distributing pressure along the tissue in the longitudinal direction according to a predetermined pressure distribution.
	In an analogous art, Fogarty et al. teaches surgical forceps (50 in overview Fig. 1) with a mortise in each jaw (83 and 82 in Fig. 2) configured to receive a replaceable clamp pad (380 in Fig. 25) with a tenon (388 and 386). Fogarty et al. further teaches a plurality of openings (gaps between 389 in Figs. 25-26) through at least one of the support base (388) or the rail (386) such that the tenon has a predetermined transverse spring rate longitudinally along the tenon. As stated above for the write-up for claim 1 (elaborated on in the Office Action filed 04/16/2021), the broadest reasonable interpretation of “predetermined transverse spring rate” encompasses the tenon taught by the Fogarty et al. reference. Fogarty et al. further teaches that the tenon resiliently deforms (general insertion view of alternate embodiment in Figs. 18a-b) according to the predetermined transverse spring rate thereby distributing pressure along the tissue in the longitudinal direction according to a predetermined pressure distribution. The flexibility that the openings (gaps between 389 in Figs. 25-26) impart on the tenon also imparts flexibility to the clamp pad itself (paragraph 80) which allows the tenon to deform in the transverse and longitudinal directions.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Faller et al. disclosure to incorporate the teachings of Fogarty et al. to include a tenon of a clamp pad with openings throughout. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the flexibility of the support base, thus imparting greater flexibility to the pad as well (Fogarty et al. paragraph 80).
However, Faller et al. and Fogarty et al. both fail to disclose a method of generating a reactionary force under compression that urges the pad body distally in the longitudinal direction further securing the clamp pad in the mortise. As can be seen in Figs. 25-26 of Fogarty et al. the support base (388) does not extend at an angle therefore it would not be capable of urging the clamp pad distally. Furthermore, the prior art of record does not suggest any motivation to modify the Faller/Fogarty combination to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771